DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Allowance of claims 11-20 are vacated for the reason discussed in the rejection below.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al.: Pub. No.: US 2015/0109442 A1 (Hereinafter “Derenne”) in view of Rodgers Pub. No.: US 2008/0021731 A1 (Hereinafter “Rodgers”).

	Regarding Claim 1, Derenne discloses a computerized method for assigning locations to 3D motion sensors (see paragraph [0075]), the computerized method comprising:
 receiving, from a motion sensor, a signal including one or more images (see paragraph [0091]: utilizing one or more infrared cameras 22 also allows system 20 to detect thermal images. Some software modules 34 are adapted to utilize such thermal images, if available, for carrying out their function. For example, at least one software module 34 that tracks the movement of a patient in a hospital bed is adapted to utilize thermal images to detect the patient's movement while covered with a sheet and/or other bedding. Another software module 34 to capture patient movement in low light conditions that is indicative of the patient's impending, or actual, departure from his or her bed. Note: cameras 22 are a WAVI Xtion™ motion sensing system, see paragraph [0076]); 
determining that the motion sensor's location is unassigned in a location database (see paragraph [0114] Personnel-associated attribute data includes data indicating that certain objects are associated with certain personnel. Such data therefore provides an indication that the likelihood that an as-yet-unidentified object detected within the image/depth data captured by camera(s) 22 corresponds to one or more identified objects varies according to what personnel, or what classes of 
responsive to determining that the location is unassigned, determining that a location identification tag is visible within at least one of the one or more images received from the motion sensor (see paragraph [0173]: The images and depth readings recorded by cameras 22 are processed to detect when a caregiver enters a room. FIG. 6 shows an example of a caregiver 82. As discussed above, system 20 is configurable to identify this specific caregiver by means of facial recognition software, a badge identification process based upon a specific badge that caregiver 82 is wearing, an RF ID tag that is worn by caregiver 82, the attire of caregiver 82, and/or a combination of one or more of these means.);
Derenne fails to explicitly disclose:

	In analogous art, Rodger teaches:
automatically assigning the motion sensor to the location corresponding to the location identification tag in a location database (see paragraph [0178]: The location of the RFID and/or ultrasound detectors and assignment of RFID devices and/or ultrasound devices can be recorded and maintained in a computer system).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Derenne

with the teaching as taught by Rodgers in order the provide clinical and/or wellness health care for patients and/or residents (hereinafter collectively referred to as "patients") residing at such healthcare facilities, thereby ensuring adequate safety and care of the patient or resident. 

 	Regarding Claim 2, Derenne in in view of Rogers teach the computerized method as discussed in the rejection of claim 1. Derenne further discloses wherein the location database is within an EMR system and the computerized method further comprises retrieving, from the EMR system, patient information and care team information for the location (see paragraphs [0201] and [0203]).

 	Regarding Claim 3, Derenne in in view of Rogers teach the computerized method as discussed in the rejection of claim 2. Derenne further discloses communicating the patient information and care team information for the location to a central video monitoring system (see paragraphs [0064 and 0123]).

	Regarding Claim 4, Derenne in in view of Rogers teach the computerized method as discussed in the rejection of claim 3. Derenne further discloses wherein the central video monitoring system comprises a primary display and an alert display (see paragraphs [0268] and [0273]).

	Regarding Claim 5, Derenne in view of Rogers teach the computerized method as discussed in the rejection of claim 4. Derenne further discloses wherein the alert display is a dedicated portion of the primary display (see paragraphs [0268] and [0273]).

Regarding Claim 6, Derenne in view of Rogers teach the computerized method as discussed in the rejection of claim 4. Derenne further discloses wherein the alert display is a display or series of displays separate from the primary display (see paragraph [0268]).

 	Regarding Claim 7, Derenne in in view of Rogers teach the computerized method as discussed in the rejection of claim 4. Derenne further discloses sending an alert to a clinician present at the location with one or more of a live image, video and/or audio feed from the motion sensor assigned to the location (see paragraph [0273]).

Regarding Claim 8, Derenne in in view of Rogers teach the computerized method as discussed in the rejection of claim 7. Rogers further discloses sending an alert to a central video monitoring system, wherein the alert to the clinician present at the location is sent prior to the alert sent to the central video monitoring system (see paragraph [0143]).



Regarding Claim 10, Derenne in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 7. Rogers further discloses
storing the content of the alert to the clinician present at the location (see paragraph [0156]).
 	Regarding Claim 11, Derenne discloses a computing system (see figs. 2 and 3) comprising: 

a motion sensor configured to collect images  (see paragraph [0091]: utilizing one or more infrared cameras 22 also allows system 20 to detect thermal images. Some software modules 34 are adapted to utilize such thermal images, if available, for carrying out their function. For example, at least one software module 34 that tracks the movement of a patient in a hospital bed is adapted to utilize thermal images to detect the patient's movement while covered with a sheet and/or other bedding. Another software module 34 to capture patient movement in low light conditions that is indicative of the patient's impending, or actual, departure from his or her bed. Note: cameras 22 are a WAVI Xtion™ motion sensing system, see paragraph [0076]);  
a computerized monitoring system communicatively coupled to the motion sensor (see paragraph [0065]: Video monitoring system 20 of FIG. 1 includes one or more cameras 22, a computer device 24 that is in communication with the one or more cameras, ), the computerized monitoring system configured to: 

determine if a location identification for the motion sensor has been input by a user (see paragraph [0209]: When system 20 is configured to monitor and analyze the paths between the patient's bed and the restroom (and/or doorway out of room 28), computer device 24 performs an image and depth analysis of the room in which the patient is positioned to identify if any obstacles are present that may lead to an increased fall risk. The pathway(s) monitored by computer device 24 are defined in database 50 and, as noted previously, can be input by a healthcare administrator using a keyboard, mouse, display, or other items, coupled to database 50.);
 upon determining no location identification has been input by the user for the motion sensor, determine that a location identification is visible on a location identifier tag in at least one of the one or more images from the motion sensor  (see paragraph [0173]: The images and depth readings recorded by cameras 22 are processed to detect when a caregiver enters a room. FIG. 6 shows an example of a caregiver 82. As discussed above, system 20 is configurable to identify this specific caregiver by means of facial recognition software, a badge identification process based upon a specific badge that caregiver 82 is wearing, an RF ID tag that is worn by caregiver 82, the attire of caregiver 82, and/or a combination of one or more of these means.); 
Derenne fails to explicitly disclose:
based on determining the location identification, automatically assign the motion sensor to a location corresponding to the location identification; and 

	In analogous art, Rodger teaches:
based on determining the location identification, automatically assign the motion sensor to a location corresponding to the location identification (see paragraph [0178]: The location of the RFID and/or ultrasound detectors and assignment of RFID devices and/or ultrasound devices can be recorded and maintained in a computer system); and 
send an assignment of the motion sensor to the location for recording in a location database (see paragraph [0178]: The location of the RFID and/or ultrasound detectors and assignment of RFID devices and/or ultrasound devices can be recorded and maintained in a computer system).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the system  of Derenne

with the teaching as taught by Rodgers in order the provide clinical and/or wellness health care for patients and/or residents (hereinafter collectively referred to as "patients") residing at such healthcare facilities, thereby ensuring adequate safety and care of the patient or resident. 
	Regarding Claim 12, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses where the location corresponds to an individual (see fig.6) 


	Regarding Claim 13, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses wherein the 

	Regarding Claim 14, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 13. Derenne further discloses wherein the computerized monitoring system is further configured to display the one or more images and the patient information and care team information for the location (see paragraphs [0268] and [0273]).  

	Regarding Claim 15, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses wherein the location database is within an EMR system  (see paragraph [0141]). 

	Regarding Claim 16, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses a central video monitoring system coupled to the computerized monitoring system, the central video monitoring system configured to display at least a portion of the one or more images from the motion sensor (see paragraphs [0268] and [0273]).

Regarding Claim 17, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 16. Derenne further discloses wherein the computerized monitoring system is further configured to send an alert to a clinician present at the location with one or more of a live image, video and/or audio feed from the motion sensor assigned to the location (see paragraph [0143]).



Regarding Claim 19, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses wherein the location identification that is visible within the one or more images comprises a bar code, QR code, or a distinct object or symbol corresponding to the location (see paragraph [0216]).  

Regarding Claim 20, Derenne in in view of Rogers teach the computerized system as discussed in the rejection of claim 11. Derenne further discloses wherein the motion sensor is positioned within a patient room to capture images of a patient (see paragraph [0091]).  

 	Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 99published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.